      Case 4:20-cv-08733-YGR Document 42-3 Filed 03/22/21 Page 1 of 2




 1   QUINN EMANUEL URQUHART &
     SULLIVAN, LLP
 2   Adam B. Wolfson (SBN 262125)
     adamwolfson@quinnemanuel.com
 3   Joseph Sarles (SBN 254750)
     josephsarles@quinnemanuel.com
 4   865 South Figueroa Street, 10th Floor
     Los Angeles, CA 90017-2543
 5   Telephone: (213) 443-3000
     Facsimile: (213) 443-3100
 6
     Stephen A. Swedlow (pro hac vice)
 7   stephenswedlow@quinnemanuel.com
     David A. Nelson (pro hac vice)
 8   davenelson@quinnemanuel.com
     Marc L. Kaplan (pro hac vice)
 9   marckaplan@quinnemanuel.com
     191 N. Wacker Drive, Suite 2700
10   Chicago, IL 60606-1881
     Telephone: (312) 705-7400
11   Facsimile: (312) 705-7401

12
     Attorneys for Plaintiff SaurikIT, LLC
13

14

15                               UNITED STATES DISTRICT COURT
16                            NORTHERN DISTRICT OF CALIFORNIA
17                                       OAKLAND DIVISION
18   SAURIKIT, LLC,
19          Plaintiff,                                No. 20-cv-08733-YGR
                                                      Related Case
20          v.
                                                      [PROPOSED] ORDER DENYING
21   APPLE INC.,                                      DEFENDANT’S MOTION TO
                                                      DISMISS SAURIKIT, LLC’S
22          Defendant.                                COMPLAINT
23                                                    Date: May 4, 2021
                                                      Time: 2:00 pm
24                                                    Courtroom: 1, 4th Floor (via Zoom)
25                                                    The Honorable Yvonne Gonzalez
                                                      Rogers
26

27

28
     [PROPOSED] ORDER DENYING DEFENDANT’S MOTION TO DISMISS SAURIKIT, LLC’S
                                   COMPLAINT
                             Case No. 20-cv-08733-YGR
      Case 4:20-cv-08733-YGR Document 42-3 Filed 03/22/21 Page 2 of 2




 1         On February 4, 2021, Defendant Apple Inc. (“Apple”) moved to dismiss the Complaint (ECF

 2 No. 1) filed by Plaintiff SaurikIT, LLC (“Cydia”) pursuant to Federal Rule of Civil Procedure

 3 12(b)(6). ECF No. 35. On March 22, 2021, Cydia filed its opposition to Apple’s Motion. The

 4 Court having fully reviewed and considered all papers and arguments submitted in support of and

 5 in opposition to the Motion, and for the reasons set forth below, hereby DENIES Apple’s Motion.

 6         The Court finds that Apple has failed to meet its burden to establish that the Complaint

 7 establishes beyond doubt that all of Cydia’s claims accrued outside the applicable statutes of

 8 limitations or are barred by laches. To the contrary, the Complaint pleads that Apple has entered

 9 into millions of new anticompetitive agreements and engaged in other anticompetitive conduct that

10 caused harm to Cydia within the four years before the Complaint was filed. Thus, Cydia’s claims

11 are timely. See Oliver v. SD-3C LLC, 751 F.3d 1081, 1087 & n.5 (9th Cir. 2014); Samsung Elecs.

12 Co. v. Panasonic Corp., 747 F.3d 1199, 1203-05 (9th Cir. 2014).

13         Accordingly, IT IS HEREBY ORDERED that:
14         (1) The Court DENIES Apple’s Motion to Dismiss.
15         IT IS SO ORDERED.
16

17   Dated:
                                                     HON. YVONNE GONZALEZ ROGERS
18                                                   United States District Judge

19

20

21

22

23

24

25

26

27

28
     [PROPOSED] ORDER DENYING DEFENDANT’S MOTION TO DISMISS SAURIKIT, LLC’S
                                   COMPLAINT
                             Case No. 20-cv-08733-YGR
